Name: Commission Directive 90/206/EEC of 9 April 1990 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: food technology
 Date Published: 1990-04-26

 Avis juridique important|31990L0206Commission Directive 90/206/EEC of 9 April 1990 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 106 , 26/04/1990 P. 0030 - 0031 Finnish special edition: Chapter 3 Volume 32 P. 0137 Swedish special edition: Chapter 3 Volume 32 P. 0137 *****COMMISSION DIRECTIVE of 9 April 1990 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (90/206/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 90/110/EEC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; whereas the Annexes were consolidated by Commission Directive 85/429/EEC (3); Whereas a new use of the antibiotic avoparcin has been succesfully tested in certain Member States; whereas it is therefore desirable to allow provisionally this new use at national level until its authorization on a Community level; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committe on Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 70/524/EEC is hereby amended as set out in the Annex hereto. Article 2 This Directive is addressed to the Member States. Done at Brussels, 9 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 67, 15. 3. 1990, p. 44. (3) OJ No L 245, 12. 9. 1985, p. 1. ANNEX In Annex II to Directive 70/524/EEC, part A 'Antibioticas', the following is added to entry 22 'Avoparcin': 1.2.3.4.5.6.7.8.9 // // // // // // // // // // No // Additive // Chemical formula description // Species or category of animals // Maximum- age // Minimum content // Maximum content // // 1.2.3.4.5.6,7.8.9 // // // // // // mg/kg of complete feeding stuff // Other provisions // Period of authorization // 1.2.3.4.5.6.7.8.9 // // // // // // // // // // // // // 'Dairy cattle // - // 4 // 10 // Indicate in the instructions for use: ''The dose of avoparcin in the daily ration: - must not exceed 100 mg, - must not be less than 50 mg" // 30. 11. 1990' // // // // // // // // //